Citation Nr: 1412798	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-20 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a total right knee arthroplasty. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis and grade IV chondromalacia with instability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina, that denied a disability rating in excess of 10 percent for service-connected left knee disability; and denied entitlement to a disability rating in excess of 30 percent for a right knee disability.  The Veteran timely appealed.

In July 2013, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript is included in the Virtual VA claims file. 

The Court has recently held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected right and left knee disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The Board regrets having to remand the Veteran's appeal. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

For his service-connected left knee disability, the Board notes that the Veteran underwent surgery for a left knee replacement in April 2013.  He last underwent a VA examination in February 2012.  Although there are letters from private treatment providers for the left knee post-surgery, the Veteran was not afforded a new VA examination.  

For his service-connected right knee disorder, the Board notes that during his November 2013 videoconference hearing the Veteran reported worsening symptoms of his right knee disability since the last February 2012 VA examination. 

Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's right and left knee disabilities.  The Board notes the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his bilateral knee disabilities since January 2012, to include the name and address of the facility where the Veteran underwent his left knee arthroplasty.

After securing the necessary releases, the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination, for evaluation of the service-connected right and left knee disabilities.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify all current residuals of a left and right knee arthroplasties.  The examiner shoulder note whether weakness and pain in the lower extremities are directly associated with the Veteran's right and left knee disabilities, or related to his non-service connected diabetic neuropathy. 

The examiner is also asked to specifically comment on the degree of severity of the Veteran's service-connected left and right knee disabilities to include any effect on his employment and activities of daily living.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

4.  The RO must ensure the requested actions have been accomplished (to the extent possible) with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective actions must be undertaken before the claims folder is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If any benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


